Citation Nr: 0730870	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-27 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for teeth problems, to 
include as due to Persian Gulf War service.  

2.  Entitlement to service connection for chest pains, to 
include as due to Persian Gulf War service.
 
3.  Entitlement to service connection for left ankle pain, to 
include as due to Persian Gulf War service.

4.  Entitlement to service connection for hand pain, to 
include as due to Persian Gulf War service.

5.  Entitlement to service connection for nausea, to include 
as due to Persian Gulf War service.

6.  Entitlement to service connection for headaches, to 
include as due to Persian Gulf War service.
  
7.  Entitlement to service connection for chronic fatigue 
syndrome, to include Persian Gulf War service.
 
8.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for skin rash, to 
include as due to Persian Gulf War service.

10.  Entitlement to service connection for insomnia, to 
include as due to Persian Gulf War service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from October 1989 to September 
1995, with service in Southwest Asia from November 1990 to 
March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that the veteran requested a hearing in his 
June 2004 VA Form 9, but failed to attend his scheduled 
hearing in June 2006.  Therefore, the hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2007).


REMAND

Generally, service connection may be granted for a current 
disability resulting from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  In addition, the law provides for 
compensation for Persian Gulf War veterans suffering from a 
qualifying chronic disability that became manifest during 
active duty in the Southwest Asia theater of operations or to 
a compensable degree within the prescribed presumptive 
period.  38 U.S.C.A. § 1117 (West 2002).  

In a disability compensation claim, VA's duty to assist the 
claimant includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  

Here, the record is inadequate to address the nature of the 
veteran's claimed disabilities, if any, and whether they are 
related to service.  Therefore, a remand is required in order 
to secure additional medical evidence necessary to decide the 
claims.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2007).  


Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be 
scheduled for an examination according to 
the guidelines for disability examinations 
in Gulf War veterans.  The claims folder 
must be available for the examiner to 
review and the examination report must 
state whether such review was 
accomplished.  Any indicated test or study 
should be performed as deemed necessary by 
the examiner.  Based on the examination 
and review of the claims folder, to 
include service medical records, the 
examiner is asked to offer an opinion as 
to the nature, etiology, and probable date 
of onset of the claimed conditions.  

2.  Readjudicate the claims on appeal.  If 
the disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



